Citation Nr: 1334161	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  11-32 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a lung disability.

4.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney at Law


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran had active duty service from May 1951 to February 1953 and from October 1953 to August 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in February 2013, when the Board remanded the current issues for the Veteran to be scheduled for a Board video conference hearing.  In April 2013, the Veteran's attorney submitted a statement saying, "No hearing.  I'll do a brief."  Based on this communication, the Board has deemed the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2013).  Thereafter, in a September 2013 letter, the Board notified the Veteran's attorney that he had 30 days to submit a brief in lieu of a video conference hearing; no response was received.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After reviewing the claims file, the Board believes that additional development is necessary to ensure that VA has met the duty to assist the Veteran.  The Board recognizes that the Veteran has not furnished requested evidence regarding the disabilities at issue.  Nevertheless, the nature of the minimal contentions he has offered does require a remand. 

The Board first notes that the Veteran has not been afforded VA examinations.  He contends that he has heart disability secondary to combat stress.  During the course of the appeal, service connection was granted for posttraumatic stress disorder (PTSD).  A medical opinion as to secondary service connection is therefore warranted.  

With regard to diabetes, it appears that the Veteran is claiming exposure to herbicides during his service in Korea.  The Board notes that a response from the National Personnel Records Center suggests that the records may have been destroyed at the 1973 fire at that facility.  However, that same response seemed to as the RO to furnish the Veteran's service number to facilitate locating any records.  Another request for service treatment and personnel records is therefore appropriate.  

The Veteran claims that he has lung disability due to asbestos exposure.  He also claims sinus disability, but no contention appears to be offered with regard to this disorder.  At any rate, appellate review of these two issues is not appropriate at this time in light of the chance that another search for service records may be successful.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should submit another request for the Veteran's service treatment records and for his service personnel records.  The request should include the Veteran's service number. 

2.  If, and only if, sufficient information is obtained regarding the particulars of the Veteran's service, then the RO should undertake appropriate development regarding the claimed exposure to herbicides in Korea and exposure to asbestosis.  

3.  After completion of the above to the extent possible, the Veteran's should be scheduled for appropriate VA examinations for the four disabilities at issue.  The claims file should be made available to the examiners for review.  The appropriate examiners should clearly report whether or not there is current diabetes mellitus, type 2, heart disability, lung disability, and/or sinus disability. 

With regard to any such current disabilities, the appropriate examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disability is causally related to the Veteran's active duty service.  If the RO has determined that the Veteran was in fact exposed to herbicides and/or asbestos, then appropriate examiner should address any possible causal relationship to asbestos and/or herbicides.

With regard to any current heart disability, the heart examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the heart disability is proximately due to , or has been aggravated by, the service-connected PTSD.  

4.  After completion of the above to the extent possible, the RO should review the expanded record and determine if service connection is warranted for the disorders at issue.  The Veteran and his representative should be furnished a statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



